Citation Nr: 0515037	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  00-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for internal 
derangement of both temporomandibular joints (TMJ's).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from December 1990 to 
December 1994, and from June 1995 to December 1998. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1999 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision, the RO granted service connection 
for a TMJ disability and assigned a 0 percent (i.e., 
noncompensable) rating retroactively effective from December 
6, 1998.  The veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran was scheduled to appear for a Board hearing at 
the RO in August 2001.  The letter informing him of the 
hearing was sent to two addresses.  But the letters were 
returned noting that he had moved and left no forwarding 
address.  He subsequently was scheduled for another Board 
hearing at the RO in April 2005.  The letter informing him of 
the hearing was sent to his most recent address of record.  
He failed to report for the hearing and provided no 
explanation for his absence.  His hearing request, therefore, 
is deemed withdrawn.  38 C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  Prior to July 20, 2000, the veteran's inter-incisal 
opening measured 52 millimeters, and his right and left 
lateral excursions measured 15 millimeters.

3.  Since July 20, 2000, the veteran has been able to open 
his mouth to 34 millimeters with clicking from his TMJs.


CONCLUSIONS OF LAW

1.  The criteria were not met for a compensable rating for 
internal derangement of both TMJ's prior to July 20, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2004).

2.  As of July 20, 2000, the criteria are met for a higher 10 
percent rating for the internal derangement of both TMJ's.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (Feb. 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the RO initially considered the claim in 
October 1999, so about a year prior to even the VCAA's 
existence.  But once enacted, the RO sent the veteran a 
letter in November 2003 regarding the evidence that needed to 
be submitted for him to prevail on his claim, what evidence 
he should submit, and what evidence the RO would obtain for 
him.  

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA must ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board again notes that the 
initial rating decision was promulgated before the 
implementation of the VCAA.  Therefore, the rating decision 
could not have possibly satisfied its requirements.  However, 
the RO readjudicated the claim once the VCAA became law.  
Consequently, since the veteran already has received the 
requisite VCAA notice, any defect with respect to the timing 
of it was mere harmless error.  See, too, Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).



Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regard to his 
claim.  His service medical records were obtained.  And he 
submitted, or the RO obtained, the records of his additional 
evaluation and treatment since service.  The RO also provided 
him several VA examinations during the course of his appeal, 
at which time the examiners were asked to render opinions 
regarding the severity of the condition at issue.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Thus, there is no evidence missing from the record 
that must be part of it for him to prevail on the claim, so, 
again, the timing of the VCAA notice was harmless.  
VAOPGCPREC 7-2004.

The content of the VCAA notice also substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice as to content is not 
required. 

II.  Governing Laws, Regulations and Legal Analysis

The veteran contends that his service-connected TMJ 
disability should be rated at a compensable level because the 
symptoms and manifestations of it deserve a rating higher 
than he currently has.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  


And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

As already alluded to, since the veteran timely appealed the 
rating initially assigned for his TMJ disability, the Board 
must consider his possible entitlement to a "staged" rating 
to compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 12 Vet. App. 
at 125-26.  Thus, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of 
service connection for that disability.

Under Diagnostic Code 9905, limited motion of the inter-
incisal range from 31 to 40 mm warrants a 10 percent 
evaluation, from 21 to 30 mm warrants a 20 percent 
evaluation, from 11 to 20 mm warrants a 30 percent 
evaluation, and from 0 to 10 mm warrants a 40 percent 
evaluation.  Limited motion of the range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation.  Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2004).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2004) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2004).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).



The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

There are two examination reports that include measurement of 
range of motion.  The first is a VA dental examination in 
June 1999, which revealed the inter-incisal opening was to 52 
millimeters with pain; right and left lateral excursions were 
to 15 millimeters with pain; and the protrusive movement was 
to 15 millimeters without pain.  The veteran also reported 
his jaw locked when he ate, and he went from 250 pounds to 
190 pounds due to poor eating from his TMJ disability.  
The diagnosis was internal derangement of the TMJ's, 
bilaterally, with the left more severely involved than the 
right.



Prior to July 20, 2000, the veteran's TMJ disability was 
manifested by inter-incisal opening to 52 millimeters, and 
right and left lateral excursions to 15 millimeters with 
pain.  Therefore, a compensable evaluation under Diagnostic 
Code 9905 was not warranted.

Since, however, the veteran's disability involves restricted 
articulation of a joint, the Board must also address the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca, 
supra.  As noted earlier, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
premature/excess fatigability, or incoordination 
is to be considered in the determination of the extent of 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-07.  However, in so doing, it is 
important to remember that such functional loss must be 
supported by adequate pathology as well as evidenced by the 
visible behavior of the claimant undertaking the motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  Hence, given the 
medical evidence, based on examination of the veteran and 
review of the record, the severity of his TMJ articulation, 
inter-incisal opening to 52 millimeters, and right and left 
lateral excursions to 15 mm, the severity of his disability 
did not, prior to July 20, 2000, come close to approximating 
a 10 percent rating under Diagnostic Code 9905, even 
considering his complaints of pain on TMJ movement.  

So, prior to July 20, 2000, the preponderance of the evidence 
is against the claim for an initial compensable rating for 
the TMJ disability, meaning the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, this part of the appeal is 
denied.

On July 20, 2000, though, another VA dental examination 
revealed the veteran complained of clicking in his left TMJ.  
He could open to 34 millimeters, which the examiner found to 
be a good range of opening.  The examiner also noted, 
however, that, when the veteran grinded his teeth, this 
elicited pain in his TMJ.  The examiner attributed this 
condition to crowded front lower teeth, a developmental 
defect.  The examiner suggested the veteran obtain an 
occlusal adjustment at a private facility to correct this 
problem, which in turn was aggravating his TMJ problem.

The Board finds that, as of July 20, 2000, the medical 
evidence shows an increase in the severity of the veteran's 
TMJ disability based on the limitation of the inter-incisal 
range of motion to 34 millimeters.  This warrants a 10 
percent rating under Diagnostic Code 9905.

Again considering the DeLuca factors, and given the medical 
evidence and medical opinion, based on examination of the 
veteran and review of the record, the severity of his limited 
TMJ articulation, to 34 millimeters, more closely meets the 
criteria for a 10 percent rating, but no higher, in the 
absence of greater severity under Diagnostic Code 9905.  
Specifically, the examiner noted the inter-incisal range of 
motion to have been "good," even though this entitles the 
veteran to the minimum compensable rating of 10 percent.  So 
a 10 percent rating is warranted for the TMJ disability, 
effective from July 20, 2000.  But this condition has never 
been more than 10-percent disabling since the effective date 
of the award of service connection, meaning he cannot receive 
a rating higher than 10 percent for any relevant period at 
issue.  Also, the mere fact that he is receiving a higher 10 
percent rating (as of July 20, 2000) is, itself, akin to a 
"staged" rating under Fenderson.  Also bare in mind the VA 
examiner attributed a portion of the veteran's TMJ pain to a 
developmental defect, crowded teeth, which cannot serve as a 
basis for increasing the rating for this TMJ disability.  See 
38 C.F.R. §§ 3.303(c), 4.9; Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

The veteran has never had disease, malunion or loss of the 
TMJ, mandible or maxilla.  So Diagnostic Codes 9900-04, 9906, 
9907, or 9913-16 do not apply.




ORDER

For the period prior to July 20, 2000, the claim for an 
initial compensable rating for the internal derangement of 
both TMJ's is denied.

As of July 20, 2000, however, a higher 10 percent rating is 
granted for this TMJ disability subject to the laws and 
regulations governing the payment of VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


